


110 HR 3740 IH: America Saving for

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3740
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Kennedy (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Cooper,
			 Mr. Emanuel, and
			 Mr. Petri) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To encourage savings, promote financial literacy, and
		  expand opportunities for young adults by establishing KIDS
		  Accounts.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the America Saving for Personal
			 Investment, Retirement, and Education Act of 2007 or the
			 ASPIRE Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. KIDS Account Fund.
					Sec. 3. KIDS accounts.
					Sec. 4. Certifications related to Government
				contributions.
					Sec. 5. Rules governing KIDS accounts relating to investment,
				accounting, and reporting.
					Sec. 6. Tax treatment of KIDS accounts.
					Sec. 7. Private management of KIDS Accounts.
					Sec. 8. KIDS Account Fund Board.
					Sec. 9. Fiduciary responsibilities.
					Sec. 10. Assignment, alienation, and treatment of deceased
				individuals.
					Sec. 11. Accounts disregarded in determining eligibility for
				Federal benefits.
					Sec. 12. Reports.
					Sec. 13. Programs for promoting financial literacy.
				
			2.KIDS Account
			 Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a KIDS Account Fund.
			(b)Amounts held by
			 FundThe KIDS Account Fund consists of the sum of all amounts
			 paid into the Fund under subsections (d) and (e), increased by the total net
			 earnings from investments of sums held in the Fund or reduced by the total net
			 losses from investments of sums held in the Fund, and reduced by the total
			 amount of payments made from the Fund (including payments for administrative
			 expenses).
			(c)Use of
			 Fund
				(1)In
			 generalThe sums in the KIDS Account Fund are appropriated and
			 shall remain available without fiscal year limitation—
					(A)to invest under
			 section 5,
					(B)to make
			 distributions as provided pursuant to section 6,
					(C)to pay the
			 administrative expenses of carrying out this Act, and
					(D)to purchase
			 insurance as provided in section 9(c)(2).
					(2)Exclusive
			 purposesThe sums in the KIDS Account Fund shall not be
			 appropriated for any purpose other than the purposes specified in this section
			 and may not be used for any other purpose.
				(d)Government
			 contributions
				(1)In
			 generalThe Secretary of the Treasury shall make transfers from
			 the general fund of the Treasury to the KIDS Account Fund as follows:
					(A)Automatic
			 contributionsUpon receipt of each certification under section
			 3(b), the Secretary of the Treasury shall transfer $500.
					(B)Supplemental
			 contributionsUpon receipt of each certification under section
			 4(a), the Secretary of the Treasury shall transfer the supplemental
			 amount.
					(C)Matching
			 contributionsUpon receipt of each certification under section
			 4(b), the Secretary of the Treasury shall transfer the matching amount.
					(2)Adjustment for
			 inflation
					(A)In
			 generalFor each fifth calendar year beginning after 2008, the
			 $500 amount in paragraph (1)(A) shall be increased by such dollar amount
			 multiplied by the cost-of-living adjustment determined under section 1(f)(3) of
			 the Internal Revenue Code of 1986 determined by substituting calendar
			 year 2007 for calendar year 1992 in subparagraph (B)
			 thereof.
					(B)RoundingIf
			 any amount adjusted under subparagraph (A) is not a multiple of $50, such
			 amount shall be rounded to the next lowest multiple of $50.
					(e)Private
			 contributionsThe Executive Director shall pay into the KIDS
			 Account Fund such amounts as are contributed under section 3(f).
			3.KIDS
			 accounts
			(a)EstablishmentThe
			 Executive Director shall establish in the KIDS Account Fund a Kids Investment
			 and Development Savings Account (hereafter in this Act referred to as a
			 KIDS Account) for each eligible individual certified under
			 subsection (b). Each such account shall be identified to its account holder by
			 means of the account holder’s social security account number.
			(b)Certification of
			 account holdersOn the date on which an eligible individual is
			 issued a social security account number under section 203(c)(2) of the
			 Social Security Act, the Commissioner
			 of Social Security shall certify to the Executive Director and the Secretary of
			 the Treasury the name of, and social security number issued to, such eligible
			 individual.
			(c)Account
			 balanceThe balance in an account holder’s KIDS Account at any
			 time is the excess of—
				(1)the sum of—
					(A)all deposits made
			 into the KIDS Account Fund and credited to the account under subsection (d),
			 and
					(B)the total amount
			 of allocations made to and reductions made in the account pursuant to
			 subsection (e), over
					(2)the amounts paid
			 out of the account with respect to such individual under section 6.
				(d)Crediting of
			 contributionsPursuant to regulations which shall be prescribed
			 by the Executive Director, the Executive Director shall credit to each KIDS
			 Account the amounts paid into the KIDS Account Fund under subsections (d) and
			 (e) of section 2 which are attributable to the account holder of such
			 account.
			(e)Allocation of
			 earnings and lossesThe Executive Director shall allocate to each
			 KIDS Account an amount equal to the net earnings and net losses from each
			 investment of sums in the KIDS Account Fund which are attributable, on a pro
			 rata basis, to sums credited to such account, reduced by an appropriate share
			 of the administrative expenses paid out of the net earnings, as determined by
			 the Executive Director.
			(f)Private
			 contributions
				(1)In
			 generalThe Executive Director shall accept cash contributions
			 for payment into the KIDS Account Fund if such contribution is identified (in
			 such manner as the Executive Director may require) with the account holder of a
			 KIDS Account to whom it is to be credited at the time the contribution is
			 made.
				(2)Alternative
			 methods of contribution
					(A)Payroll
			 deductionUnder regulations prescribed by the Executive Director
			 and at the election of the employer, contributions under paragraph (1) may be
			 made through payroll deductions.
					(B)Tax
			 refundsUnder regulations prescribed by the Secretary of the
			 Treasury, contributions under paragraph (1) may be made by an election to
			 contribute all or a portion of the tax refund of the contributor.
					(3)Annual
			 limitation
					(A)Account holders
			 under age 18In the case of an account holder who has not
			 attained age 18 at the end of a calendar year—
						(i)the
			 limitation under section 219(b)(1) of the Internal Revenue Code of 1986 shall
			 not apply, and
						(ii)the
			 Executive Director shall not accept any contribution identified with such
			 account holder if such contribution, when added to all other contributions made
			 under this subsection during such calendar year with respect to such account
			 holder, exceeds $2,000.
						(B)Account holders
			 age 18 or olderIn the case of an account holder who is age 18 or
			 older at the end of a calendar year, any contribution identified with such
			 account holder shall be taken into account under section 219(b)(1) of the
			 Internal Revenue Code of 1986 for such year.
					(C)Adjustment for
			 inflation
						(i)In
			 generalFor each fifth calendar year beginning after 2008, the
			 $2,000 amount under subparagraph (A)(ii) shall be increased by such dollar
			 amount multiplied by the cost-of-living adjustment determined under section
			 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2007 for calendar year 1992 in
			 subparagraph (B) thereof.
						(ii)RoundingIf
			 any amount adjusted under clause (i) is not a multiple of $50, such amount
			 shall be rounded to the next lowest multiple of $50.
						(g)Eligible
			 individualFor purposes of this Act, the term eligible
			 individual means any individual who is—
				(1)a
			 United States citizen or a person described in paragraph (1) of section 431(b)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of
			 1996,
				(2)born after December
			 31, 2007, and
				(3)less than 18 years
			 of age.
				(h)Rights of legal
			 guardianUntil the account holder of a KIDS Account attains age
			 18, any rights or duties of the account holder under this Act with respect to
			 such account shall be exercised or performed by the legal guardian of such
			 account holder.
			4.Certifications
			 related to Government contributions
			(a)Supplemental
			 Government contributions
				(1)In
			 generalUpon such showing as the Executive Director may require
			 to establish the basis for certification, the Executive Director shall, with
			 respect to each eligible account holder, certify to the Secretary of the
			 Treasury the supplemental amount with respect to such account holder.
				(2)Eligible account
			 holderFor purposes of this subsection, the term eligible
			 account holder means an account holder of a KIDS Account who, for the
			 last taxable year ending before such account holder’s certification under
			 section 3(b), has a modified adjusted gross income which is below the
			 applicable national median adjusted gross income amount.
				(3)Supplemental
			 amount
					(A)In
			 generalFor purposes of this Act, the term supplemental
			 amount means $500.
					(B)Income
			 phase-outWith respect to any account holder who has a modified
			 adjusted gross income for the last taxable year ending before such account
			 holder’s certification under section 3(b) which is in excess of 50 percent of
			 the applicable national median adjusted gross income amount, the $500 amount in
			 subparagraph (A) shall be reduced (but not below zero) by an amount which bears
			 the same ratio to $500 as such excess bears to 50 percent of the applicable
			 national median adjusted gross income amount.
					(C)Adjustment for
			 inflation
						(i)In
			 generalFor each fifth calendar year beginning after 2008, each
			 of the $500 amounts under subparagraphs (A) and (B) shall be increased by such
			 dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2007 for calendar year 1992 in
			 subparagraph (B) thereof.
						(ii)RoundingIf
			 any amount adjusted under clause (i) is not a multiple of $50, such amount
			 shall be rounded to the next lowest multiple of $50.
						(b)Government
			 matching contribution
				(1)In
			 generalUpon such showing as the Executive Director may require
			 to establish the basis for certification, the Executive Director shall, with
			 respect to each private contribution to the account of an account holder which
			 is made before such account holder attains age 18, certify to the Secretary of
			 the Treasury the matching amount with respect to such contribution.
				(2)Matching
			 amount
					(A)In
			 generalFor purposes of this subsection, the term matching
			 amount means, with respect to the first $500 of private contributions to
			 an account during any calendar year, an amount equal to 100 percent of such
			 contribution.
					(B)Income
			 phase-outWith respect to any account holder who has a modified
			 adjusted gross income for the last taxable year ending before such contribution
			 which is in excess of 100 percent of the applicable national median adjusted
			 gross income amount, the $500 amount in subparagraph (A) shall be reduced (but
			 not below zero) by an amount which bears the same ratio to $500 as—
						(i)such
			 excess, bears to
						(ii)20 percent of the applicable national
			 median adjusted gross income amount.
						(C)Adjustment for
			 inflation
						(i)In
			 generalFor each fifth calendar year beginning after 2008, each
			 of the $500 amounts under subparagraphs (A) and (B) shall be increased by such
			 dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2007 for calendar year 1992 in
			 subparagraph (B) thereof.
						(ii)RoundingIf
			 any amount adjusted under clause (i) is not a multiple of $50, such amount
			 shall be rounded to the next lowest multiple of $50.
						(3)Private
			 contributionFor purposes of this subsection, the term
			 private contribution means a contribution accepted under section
			 3(f).
				(c)Definitions and
			 rules relating to modified adjusted gross incomeFor purposes of
			 this section—
				(1)Special rule for
			 account holders who can be claimed as dependentsIn the case of
			 an account holder of a KIDS Account for whom a deduction is allowable under
			 section 151 of the Internal Revenue Code of 1986 to another taxpayer, any
			 reference in this section to the modified adjusted gross income of the account
			 holder for any taxable year shall be treated as a reference to the modified
			 adjusted gross income of such other taxpayer.
				(2)Modified adjusted
			 gross incomeThe term modified adjusted gross income
			 has the meaning given such term in section 221(b) of the Internal Revenue Code
			 of 1986.
				(3)Applicable
			 national median adjusted gross income
					(A)In
			 generalThe term applicable national median adjusted gross
			 income means, with respect to any calendar year, the median amount of
			 adjusted gross income (as defined in section 62 of the Internal Revenue Code of
			 1986) for individual taxpayers for taxable years ending in the prior calendar
			 year as determined by the Secretary of the Treasury.
					(B)Joint
			 returnsThe applicable national median adjusted gross income
			 shall be calculated and applied separately with respect to joint returns and
			 all other returns.
					5.Rules governing
			 KIDS accounts relating to investment, accounting, and reporting
			(a)Default
			 investment programThe KIDS Account Fund Board shall establish a
			 default investment program under which, in a manner similar to a lifecycle
			 investment program, sums in each KIDS Account are allocated to investment funds
			 in the KIDS Account Fund based on the amount of time before the account holder
			 attains the age of 18. Each account holder of a KIDS Account shall be enrolled
			 in such program unless such account holder, in such form and manner as
			 prescribed by the Executive Director, elects otherwise.
			(b)Other
			 rulesUnder regulations which shall be prescribed by the
			 Executive Director, and subject to the provisions of this Act, the provisions
			 of—
				(1)section 8438 of
			 title 5, United States Code (relating to investment of the Thrift Savings
			 Fund),
				(2)section 8439(b) of
			 such title (relating to engagement of independent qualified public
			 accountant),
				(3)section 8439(c) of
			 such title (relating to periodic statements and summary descriptions of
			 investment options), and
				(4)section 8439(d) of
			 such title (relating to assumption of risk), shall apply with respect to the
			 KIDS Account Fund and accounts maintained in such Fund in the same manner and
			 to the same extent as such provisions relate to the Thrift Savings Fund and the
			 accounts maintained in the Thrift Savings Fund. For purposes of this
			 subsection, references in such sections 8438 and 8439 to an employee, Member,
			 former employee, or former Member shall be deemed references to an account
			 holder of a KIDS Account in the KIDS Account Fund.
				6.Tax treatment of
			 KIDS accounts
			(a)In
			 generalExcept as otherwise provided in this Act, for purposes of
			 the Internal Revenue Code of 1986—
				(1)each KIDS Account
			 shall be treated in the same manner as a Roth IRA (within the meaning of
			 section 408A of such Code), except that section 408A of such Code shall be
			 applied separately to KIDS Accounts and
				(2)any distribution
			 from such account shall be treated in the same manner as a distribution from a
			 Roth IRA.
				(b)Separate
			 application of taxation rulesFor purposes of this Act, section
			 408A, other than subsection (c) thereof (relating to treatment of
			 contributions), of the Internal Revenue Code of 1986 shall be applied
			 separately to KIDS accounts.
			(c)Minimum
			 balanceNo amount shall be distributed pursuant to subsection
			 (a)(2) to the extent such distribution would cause the balance of such account
			 to be less than the amount transferred to such account under section 2(d)(1)(A)
			 before the account holder—
				(1)attains age
			 59½,
				(2)dies, or
				(3)becomes disabled
			 (within the meaning of section 72(m)(7).
				(d)Distributions
			 for higher educationIn the case of higher education expenses of
			 an account holder incurred during the period beginning on the date the account
			 holder attains 18 and ending before the account holder attains 25, no amount
			 shall be treated as a qualified distribution pursuant to subsection (a)(2)
			 unless such amount is paid directly to the institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1065 (20 U.S.C. 1001)
			 through which the higher education is provided.
			(e)Age
			 limitationExcept as otherwise provided by this Act, no
			 distribution shall be made under subsection (a) with respect to any account
			 holder of a KIDS Account before such account holder attains age 18.
			(f)Qualified
			 rollovers contributions
				(1)In
			 generalExcept as provided in paragraph (2), no qualified
			 rollover contribution (as defined in section 408A(e) of the Internal Revenue
			 Code of 1986) shall be allowed with respect to a KIDS Account.
				(2)Qualified
			 rollovers
					(A)In
			 generalUnder regulations prescribed by the Secretary of the
			 Treasury in consultation with the Executive Director, after the account holder
			 of a KIDS Account attains the age of 18 (or, if earlier, on the date of the
			 rollover contribution if the balance in such KIDS Account exceeds $10,000),
			 such account holder may elect to make a rollover contribution from such account
			 holder’s account to a privately managed KIDS Account (as defined in section
			 408B of the Internal Revenue Code of 1986).
					(B)LimitationNo
			 rollover contribution may be made under this paragraph to the extent that such
			 rollover contribution would cause the balance of such account holder’s account
			 to be less than the minimum balance specified in subsection (c).
					(g)100 percent tax
			 on Government contributions
				(1)KIDS
			 accounts
					(A)In
			 generalIn the case of any amount distributed from a KIDS Account
			 which is attributable to contributions made under section 2(d) and which would
			 be includible in gross income (but for this paragraph)—
						(i)such
			 amount shall not be includible in gross income, and
						(ii)the
			 tax imposed under chapter 1 of the Internal Revenue Code of 1986 on the
			 distributee for the taxable year in which such amount is distributed shall be
			 increased by 100 percent of such amount.
						(B)Ordering
			 rulesFor purposes of this
			 paragraph, distributions from KIDS Accounts shall be treated as made from
			 amounts attributable to contributions made under section 3(f) and from earnings
			 before made from amounts attributable to contributions made under section
			 2(d).
					7.Private management of
			 KIDS Accounts
			(a)In
			 generalPart I of subchapter D of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 408A the following
			 new section:
				
					408B.Privately
				Managed KIDS Accounts
						(a)In
				generalExcept as provided in this section, a privately managed
				KIDS Account shall be treated in the same manner as a Roth IRA, except
				that:
							(1)Qualified
				special purpose distributionsQualified special distributions (as
				defined in section 408A(d)(5)) shall include—
								(A)distributions to the extent that such
				distributions do not exceed qualified higher education expenses (as defined in
				section 529(e)(3)) of the beneficiary of a privately managed KIDS Account,
				reduced by the sum of—
									(i)the amount excluded from gross income under
				section 127, 135, 529, or 530 by reason of such expenses,
									(ii)the amount excluded from gross income under
				section 221 by reason of such expenses (determined without regard to the last
				sentence of subsection (d)(2) thereof),
									(iii)the amount of
				any scholarship, allowance, or payment described in section 25A(g)(2),
				and
									(iv)the amount of such
				expenses which were taken into account in determining the credit allowed to the
				taxpayer or any other person under section 25A, and
									(B)amounts which
				within 60 days of distribution are transferred to a qualified tuition program
				under section 529 for the benefit of the account holder of a privately managed
				KIDS Account or a member of the family (within the meaning of section
				529(e)(2)) of such account holder.
								(2)Nonexclusion
				period does not applySection 408A(d)(2)(B) shall not
				apply.
							(3)Qualified
				rolloverIn lieu of the definition given the term qualified
				rollover contribution under section 408A(e), such term shall mean a
				rollover contribution to a privately managed KIDS Account from another such
				account or from a KIDS Account under section 7(b)(2)(A) of the
				America Saving for Personal Investment,
				Retirement, and Education Act of 2007, but only if such rollover
				contribution meets the requirements of section 408(d)(3).
							(4)Age limitation
				on distributionsExcept as otherwise provided in this section, no
				distribution may be made with respect to any account holder of a privately
				managed KIDS Account before such account holder attains age 18.
							(5)Taxation of
				government contributionsIn the case of any distribution which is
				attributable to contributions made under section 2(d) of the
				America Saving for Personal Investment,
				Retirement, and Education Act of 2007 and which would be
				includible in gross income (but for this paragraph)—
								(A)such amount shall
				not be includible in gross income, and
								(B)the tax imposed
				under chapter 1 on the distributee for the taxable year in which such amount is
				distributed shall be increased by 100 percent of such amount.
								For
				purposes of this paragraph, distributions shall be treated as made from amounts
				attributable to other contributions and from earnings before made from amounts
				attributable to contributions made under section 2(d) of the
				America Saving for Personal Investment,
				Retirement, and Education Act of 2007.(6)Assignment,
				alienation, and treatment of deceased individualsSection 10 of
				the America Saving for Personal Investment,
				Retirement, and Education Act of 2007 shall apply in lieu of
				treatment under this subsection as a Roth IRA.
							(b)Privately
				managed KIDS AccountFor purposes of this title, the term
				privately managed KIDS Account means an individual retirement plan
				(as defined in section 7701(a)(37)) which is designated (in such manner as the
				Secretary may prescribe) as a privately managed KIDS Account and which meets
				the requirements of the America Saving for
				Personal Investment, Retirement, and Education Act of
				2007.
						.
			(b)Conforming
			 amendmentThe table of sections for part I of subchapter D of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item related to section 408A the following new item:
				
					
						Sec. 408B. Privately managed KIDS
				Accounts.
					
					.
			8.KIDS Account Fund
			 Board
			(a)In
			 generalThere is established in the executive branch of the
			 Government a KIDS Account Fund Board.
			(b)Composition,
			 duties, and responsibilitiesSubject to the provisions of this
			 Act, the provisions of —
				(1)section 8472 of
			 title 5, United States Code (relating to composition of Federal Retirement
			 Thrift Investment Board),
				(2)section 8474 of
			 such title (relating to Executive Director),
				(3)section 8475 of
			 such title (relating to investment policies), and
				(4)section 8476 of
			 such title (relating to administrative provisions), shall apply with respect to
			 the KIDS Account Fund Board in the same manner and to the same extent as such
			 provisions relate to the Federal Retirement Thrift Investment Board.
				9.Fiduciary
			 responsibilities
			(a)In
			 generalUnder regulations of the Secretary of Labor, the
			 provisions of sections 8477 and 8478 of title 5, United States Code, shall
			 apply in connection with the KIDS Account Fund and the accounts maintained in
			 such Fund in the same manner and to the same extent as such provisions apply in
			 connection with the Thrift Savings Fund and the accounts maintained in the
			 Thrift Savings Fund.
			(b)Investigative
			 authorityAny authority available to the Secretary of Labor under
			 section 504 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1134) is hereby made available to
			 the Secretary of Labor, and any officer designated by the Secretary of Labor,
			 to determine whether any person has violated, or is about to violate, any
			 provision applicable under subsection (a).
			(c)Exculpatory
			 provisions; insurance
				(1)In
			 generalAny provision in an agreement or instrument which
			 purports to relieve a fiduciary from responsibility or liability for any
			 responsibility, obligation, or duty under this Act shall be void.
				(2)InsuranceAmounts
			 in the KIDS Account Fund available for administrative expenses shall be
			 available and may be used at the discretion of the Executive Director to
			 purchase insurance to cover potential liability of persons who serve in a
			 fiduciary capacity with respect to the Fund and accounts maintained therein,
			 without regard to whether a policy of insurance permits recourse by the insurer
			 against the fiduciary in the case of a breach of a fiduciary obligation.
				10.Assignment,
			 alienation, and treatment of deceased individuals
			(a)Assignment and
			 alienationUnder regulations which shall be prescribed by the
			 Executive Director, rules relating to assignment and alienation applicable
			 under chapter 84 of title 5, United States Code, with respect to amounts held
			 in accounts in the Thrift Savings Fund shall apply with respect to amounts held
			 in KIDS Accounts in the KIDS Account Fund.
			(b)Treatment of
			 accounts of deceased individualsIn the case of a deceased account holder of
			 a KIDS Account which has an account balance greater than zero, upon receipt of
			 notification of such individual’s death, the Executive Director shall close the
			 account and shall transfer the balance in such account to the KIDS Account of
			 such account holder’s surviving spouse or, if there is no such account of a
			 surviving spouse, to the duly appointed legal representative of the estate of
			 the deceased account holder, or if there is no such representative, to the
			 person or persons determined to be entitled thereto under the laws of the
			 domicile of the deceased account holder.
			11.Accounts
			 disregarded in determining eligibility for Federal benefitsAmounts in any KIDS Account shall not be
			 taken into account in determining any individual’s or household’s financial
			 eligibility for, or amount of, any benefit or service, paid for in whole or in
			 part with Federal funds, including student financial aid.
		12.ReportsThe Executive Director, in consultation with
			 the Secretary of the Treasury, shall annually transmit a written report to the
			 Congress. Such report shall include—
			(1)a
			 detailed description of the status and operation of the KIDS Account Fund and
			 the management of the KIDS Accounts, and
			(2)a
			 detailed accounting of the administrative expenses in carrying out this Act,
			 including the ratio of such administrative expenses to the balance of the KIDS
			 Account Fund and the methodology adopted by the Executive Director for
			 allocating such expenses among the KIDS Accounts.
			13.Programs for
			 promoting financial literacyThe Secretary of the Treasury, in
			 coordination with the Financial Literacy and Education Commission, shall
			 develop programs to promote the financial literacy of account holders of KIDS
			 Accounts and the legal guardians of such account holders who have the rights
			 with respect to such accounts under section 3(h).
		
